 Case 3:20-cv-00648-K-BK Document 38 Filed 12/11/20         Page 1 of 2 PageID 141



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

JAMES CARL THOMPSON JR.,                  §
    #01526314                             §
              Plaintiff,                  §
                                          §
V.                                        §   CIVIL NO. 3:20-CV-648-K-BK
                                          §
TEXAS PAROLE AND PARDONS,                 §
              Defendant.                  §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

       IT IS THEREFORE ORDERED that Plaintiff’s street-time and April 5, 2020

release-date claims should be DISMISSED WITHOUT PREJUDICE as they are not

cognizable under Section 1983 and his remaining claims are DISMISSED WITH

PREJUDICE as frivolous until such time as Plaintiff satisfies the conditions set forth

in Heck v. Humphrey, 512 U.S. 477 (1994). See 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b).
 Case 3:20-cv-00648-K-BK Document 38 Filed 12/11/20         Page 2 of 2 PageID 142



      This dismissal will count as a “strike” or “prior occasion” within the meaning

of 28 U.S.C. § 1915(g).

      SO ORDERED.


      Signed December 11, 2020.



                                              ________________________________
                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE
